The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Response to Election
1.	The Applicants’ election of Species I (Claims 1-9 & 18-20) for prosecution without traverse, dated August 17, 2022 is acknowledged.  Claims 10-17 have been withdrawn from further consideration
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:

    PNG
    media_image1.png
    275
    386
    media_image1.png
    Greyscale
* A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made
3.	Claims 1-9 and 18-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 8,674,406 to Scott et al (hereinafter Scott). 
In re claim 1, since Scott discloses “the bandgap energy between the valence and conduction band edges of the InAsSb photo-absorbing layers 20 is reduced as the Sb content of the InAsSb alloy increases [Fig. 3], and therefore the photo-absorbing layer exhibits a longer absorption cutoff wavelength when the Sb content in the InAsSb alloy is greater. The composition of the InAsSb photo-absorbing layers 20 which allows for the absorption of wavelengths greater than 4.5µm exhibits a lattice constant greater than that of the GaSb substrate 12 [Figs. 1A-B]. For the photodetector 10 to exhibit the desired extended cutoff wavelength, the InAsSb photo-absorbing layers 20 are grown in a lattice-mismatched condition with the substrate 12 such that the photo-absorbing layers 20 are compressively-strained relative to the substrate 12” [Fig.3, col.9] … “the bandgap of the photo-absorbing layer 20 decreases as the distance from the barrier 16 decreases. The decrease in the bandgap of photo-absorbing layer 20 is achieved by increasing the Sb content x in the InAs(1-x)Sb(x) photo-absorbing layer 20 in the direction of the barrier” [Fig. 20, col. 19], Scott inherently teaches or suggests a photo-absorbing semiconductor 20 comprising an absorber region 14 on a substrate 12 [Fig. 3] having a band structure with a direct bandgap having an energy.
Scott does not suggest a band structure with a direct bandgap having an energy between 0.5 kBT and 10 kBT greater than an energy of an indirect fundamental bandgap (wherein kB represents a Boltzmann constant and T represents a device operation temperature).
It would have been obvious to a person having skills in the art to have modified the structure bandgap of Scott by utilizing the claimed “energy between 0.5 kBT and 10 kBT greater than an energy of an indirect fundamental bandgap.”  Since this is merely a bandgap energy that may be desired for a given application, it has been held that modifying the layer of a photo-absorbing semiconductor art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 2, Scott discloses the photo-absorbing semiconductor 20 having a high absorption coefficient above the direct bandgap due to large absorption coefficients above direct bandgap transitions and a long carrier lifetime due to the indirect fundamental bandgap.
In re claim 3, Scott discloses the high absorption coefficient of the photo-absorbing semiconductor 20 being further due to a long lifetime of photogenerated electrons in an indirect valley. 
In re claims 4-5, Scott does not suggest the energy of the direct bandgap being between 1 kBT and 8 kBT greater than the energy of the indirect fundamental bandgap; between 2 and 5 kBT greater than the energy of the indirect fundamental bandgap.
It would have been obvious to a person having skills in the art to have modified the structure bandgap of Scott by utilizing the claimed “energy of the direct bandgap being between 1 kBT and 8 kBT greater than the energy of the indirect fundamental bandgap; … being between 2 and 5 kBT greater than the energy of the indirect fundamental bandgap.” Since these are merely bandgap energies that may be desired for a given application, it has been held that modifying the layer of a photo-absorbing art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 6, Scott discloses the energy of the direct bandgap at room temperature being between 13 and 260 meV greater than the indirect fundamental bandgap.
In re claims 7-8, Scott discloses [col. 9, ln.50 to col. 10, ln.2] the absorber region 14 formed from a silicon germanium tin lead (SiGeSnPb) or a carbon silicon germanium tin lead material system; from a gallium arsenic phosphide, aluminum gallium arsenide, or a gallium indium aluminum arsenic phosphorous antimonide material system.
In re claim 9, Scott discloses the substrate 12 comprising one or more of silicon, germanium, or gallium antimonide (GaSb) [col. 9, ln.51].
In re claim 18, since Scott discloses “the bandgap energy between the valence and conduction band edges of the InAsSb photo-absorbing layers 20 is reduced as the Sb content of the InAsSb alloy increases [Fig. 3], and therefore the photo-absorbing layer exhibits a longer absorption cutoff wavelength when the Sb content in the InAsSb alloy is greater. The composition of the InAsSb photo-absorbing layers 20 which allows for the absorption of wavelengths greater than 4.5µm exhibits a lattice constant greater than that of the GaSb substrate 12 [Figs. 1A-B]. For the photodetector 10 to exhibit the desired extended cutoff wavelength, the InAsSb photo-absorbing layers 20 are grown in a lattice-mismatched condition with the substrate 12 such that the photo-absorbing layers 20 are compressively-strained relative to the substrate 12” [Fig.3, col.9] …“the bandgap of the photo-absorbing layer 20 decreases as the distance from the barrier 16 decreases. The decrease in the bandgap of photo-absorbing layer 20 is achieved by increasing the Sb content x in the InAs(1-x)Sb(x) photo-absorbing layer 20 in the direction of the barrier” [Fig. 20, col. 19], Scott inherently teaches or suggests a method for producing a photodetector14 on a substrate 12 with a photo-absorbing semiconductor 20 having a band structure with a direct bandgap having an energy.
Scott does not suggest a band structure with a direct bandgap having an energy between 0.5 kBT and 10 kBT greater than an energy of an indirect fundamental bandgap (wherein kB represent Boltzmann constant and T represents a device operation temperature).
It would have been obvious to a person having skills in the art to have modified the structure bandgap of Scott by utilizing the claimed “energy between 0.5 kBT and 10 kBT greater than an energy of an indirect fundamental bandgap.” Since this is merely a bandgap energy that may be desired for a given application, it has been held that modifying the layer of a photo-absorbing semiconductor art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 19, Scott discloses:
- forming a p-type region (i.e., top electrode 24, in Fig. 1A) connected to the absorber region 14; and 
- forming an n-type region (i.e., bottom electrode 26, Fig. 1A)  connected to the absorber region 14.
In re claim 20, Scott discloses absorber region 14 formed from a silicon germanium tin lead (SiGeSnPb) or a carbon silicon germanium tin lead (CSiGeSnPb) material system [col. 9, ln.50 to col. 10, ln.2].	
Contact Information
4.	To inquire about this communication contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM  If attempt to call the Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000. The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 16, 2022										    /Calvin Lee/

    PNG
    media_image2.png
    7
    666
    media_image2.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815